                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION
                                                                                 FILED
                                                                                MAR 16 2021
UNITED STATES OF AMERICA,                    )
                                             )                               U.S. CLERK'S OFFICE
                                                                           INDIANAPOLIS, INDIANA
                            Plaintiff,       )
                                             )
      v.                                     )         CAUSE NO.
                                             )
DAVID TAYLOR,                                )                                       p   "'"   ,.   i'"t
                                                                                     !······,
                                             )                                       J\frJ
                            Defendant.       )
                                                       1 : 2 1 -er~

                                         INDICTMENT

The Grand Jury charges that:

                                           COUNTl
                           21 U.S.C. § 841(a)(l) and (b)(l)(B)(viii)
                   Possession with Intent to Distribute Controlled Substances

       On or about February 5, 2021, within the Southern District oflndiana, DAVID

TAYLOR, the defendant herein, did knowingly possess with intent to distribute fifty (50)

grams or more of a mixture or substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance.

       In violation of Title 21, United States Code, Section 841(a)(l) and (b)(l)(B)(viii).


                                           COUNT2
                                    18 U.S.C. § 922(g)(l)
                         Possession of a Firearm by a Convicted Felon

       On or about February 5, 2021, within the Southern District oflndiana, DAVID

TAYLOR, the defendant herein, did knowingly possess in commerce and affecting commerce a

firearm, to wit: a Taurus Spectrum .380 semiautomatic handgun, after having been knowingly


                                                 1
convicted of a crime punishable by a term of imprisonment exceeding one (1) year, to wit:

          Intimidation as a Level 6 Felony in Allen County (Indiana) under cause number 02D06-

          1512-FS-000362 on or about March 31, 2016; and/or,

          Arson as a Level D felony in Elkhart County (Indiana) under cause number 02D06-

          1207-FB-113, on or about October 12, 2012; and/or,

          Operating a Vehicle While Intoxicated Endangering a Person as a Level D felony in St.

          Joseph County (Indiana) under cause number 71D08-1201-FD-00079, on or about

          December 13, 2012,

       In violation of Title 18, United States Code, Section 922(g)(l).

                                          COUNT3
                                     18 u.s.c. § 922(g)(9)
Possession of a Firearm by a Person Previously Convicted of a Misdemeanor Crime of Domestic
                                           Violence

       On or about February 5, 2021, within the Southern District oflndiana, DAVID

TAYLOR, the defendant herein, did knowingly possess in commerce and affecting commerce a

firearm, to wit: a Taurus Spectrum .380 semiautomatic handgun, after having been knowingly

convicted of a misdemeanor crime of domestic violence, to wit:

          Domestic Violence as Misdemeanor in Berrien County 5th District Court (Michigan)

          under cause number 2019015753, on or about February 4, 2020; and/or,

          Domestic Battery as a Level A Misdemeanor in Elkhart County (Indiana) under cause

          number 20D01-1004-FD-000079, on or about October 24, 2013; and/or,

          Domestic Battery as a 1st degree Misdemeanor in Lee County (Florida) under cause

          number 362005MM022422000ACH, on or about May 31, 2005,

       In violation of Title 18, United States Code, Section 922(g)(9).

                                                2
                                          COUNT4
                                   18 U.S.C. § 924(c)(l)(A)
             Carrying a Firearm During and in Relation to a Drug Trafficking Crime

       On or about February 5, 2021, within the Southern District oflndiana, DAVID

TAYLOR, the defendant herein, did knowingly carry a firearm, to wit, a Taurus Spectrum .380

semiautomatic handgun, during and in relation to a drug trafficking crime,

       In violation of Title 18, United States Code, Section 924(c)(l)(A).




                                          FORFEITURE

       1.      The allegations in Counts 1 through 4 of this indictment are realleged as if fully

set forth here, for the purpose of alleging forfeiture pursuant to Title 21, United States Code,

Section 853, and Title 18, United States Code, Section 924 and Title 28, United States Code,

Section 2461 (c).

       2.      If convicted of the offenses set forth in Count 1, DAVID TAYLOR, the defendant

herein, shall forfeit to the United States any and all property constituting or derived from any

proceeds the defendant obtained directly or indirectly as a result of the offenses of which he is

convicted, and any and all property used or intended to be used in any manner or part to commit

and to facilitate the commission of the offenses of which he is convicted. Pursuant to Title 21,

United States Code, Section 853 and Rule 32.2(e) of the Federal Rules of Criminal Procedure,

such property includes any property constituting proceeds of the offenses of conviction that has


                                                 3
not yet been located and identified by the United States.

       3.      Pursuant to Title 21, United States Code, Section 853(p), the court shall order the

forfeiture of any other property of the defendant, up to the value of any property described in

paragraph 2, if, by any act or omission of the defendant, the property described in paragraph 2, or

any portion thereof:

       a.      cannot be located upon the exercise of due diligence;
       b.      has been transferred or sold to, or deposited with, a third party;
       c.      has been placed beyond the jurisdiction of the court;
       d.      has been substantially diminished in value; or
       e.      has been commingled with other property which cannot be divided
               without difficulty.

In keeping with the foregoing, it is the intent of the United States, pursuant to Title 21, United

States Code, Section 853(p ), to seek forfeiture of any other property of the defendant up to the

value of all forfeitable property as described above in Paragraph 2.

       4.      If convicted of any of the offenses set forth in Counts 2 through 4, DAVID

TAYLOR, the defendant herein, shall also forfeit to the United States, pursuant to Title 18,

United States Code, Section 924(d) and Title 28, United States Code, Section 2461(c), any

firearm, ammunition or magazine involved in or used in any of the offenses of which he is

convicted including but not limited to:

               a.      One a Taurus Spectrum .380 semiautomatic handgun bearing serial

                       number 1F125756; and,

               b.      Any ammunition associated with the offense.




                                                  4
       5.      In addition, the United States may seek civil forfeiture of the property described

above in paragraph 4 pursuant to Title 18, United States Code, Section 924(d) and Title 28,

United States Code, Section 2461 (c).




       JOHN E. CHILDRESS
       Acting United States Attorney
                   \:' ;I ~·~.
                   t ·/.,t~?~~"/ '.,
                    t
By:
       Kelsey L. Massa
       Assistant United States Attorney




                                                5
